Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 12-17), in the reply filed on 04/01/22 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4 and 14-15, the claimed limitation, “the antenna controller is configured to receive a target set indication that the at least one target setting has been performed”, has rendered the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what the Applicant is referring to “performing one target setting” (wherein the target setting can just be set or can be achieved). Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 12-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabar et al. (hereinafter “Nabar”, US Pat. No. 2008/0266176).
As per claims 1 and 12, an antenna controller for an antenna (see fig. 1), wherein  the antenna controller (see fig. 1, 20) being configured to receive status information comprising power amplifier data of at least two adjustable power amplifiers (see claim 1, determining signal energies for the plurality of signals provided to the plurality of power amplifiers, see fig. 4, 304, 308, and 312); and adjusting output power levels of the plurality of power amplifiers based on the determined signal energies., determine at least one target setting for the at least two adjustable power amplifiers based on the received power amplifier data (see 0074, adjusting the output powers of the PAs may include adjusting the output powers based on energy levels of the signals provided to the PAs compared to a reference energy level. For instance, each of the input signal energies may be compared to a reference energy level E.sub.REF. Then, multiple ratios may be determined corresponding to the signal energy levels determined at the block 454 compared to E.sub.REF. For example, if there are three antennas, the signal energies may be designated as E.sub.1, E.sub.2 and E.sub.3. Then, a ratio .alpha..sub.1 may be calculated as E.sub.1/E.sub.REF; a ratio .alpha..sub.1 may be calculated as E.sub.2/E.sub.REF; and a ratio .alpha..sub.2 may be calculated as E.sub.3/E.sub.REF. Next, the output powers of the PAs may be set based on the determined ratios so that the output powers of the remaining PAs are approximately equal. Referring to FIG. 4, the controller 316 may set the output power of the PAs based on the determined ratios by generating control signals that are provided to the PAs 304, 308, 312); and send the at least one target setting for the at least two adjustable power amplifiers (see 0074,  the output powers of the PAs may be set based on the determined ratios …).
As per claims 2 and 13, wherein the antenna controller is configured to determine the at least one target setting to equalize transfer functions of the at least two adjustable power amplifiers (see 0034, the transmitter 12 may also include a matrix equalizer 25).
As per claims 6 and 17, wherein the power amplifier data comprises at least one of: an absolute parameter (see RF power, at least 0016-0019, 0052-0057), or a relative parameter (see gain, at least 0040-0043), for each adjustable power amplifier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabar et al. (hereinafter “Nabar”, US Pat. No. 2008/0266176) and in view of Won et al. (hereinafter “Won”, KR101262169).
As per claims 3 and 14, Nabar does not disclosed that the antenna controller is configured to request the status information of the at least two adjustable power amplifiers of the antenna. However, Won disclosed the antenna controller actively request power amplifiers data information (see 0042, wherein  the control panel interworking test 331 is the control panel simulation unit 210 when the first and second satellite antenna status information confirmation request information is applied from the test terminal 300 to the control panel simulation unit 210 of the signal processing module 200. ) Provides first and second satellite antenna state information confirmation request information to the antenna redundancy control module 100, and the antenna redundancy control module 100 receives the first and second satellite antenna state information confirmation request information). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Nabar to adopt such reaching of Won in order to provide the antenna controller the capability to be more effectively and actively acquire power amplifier data information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 6, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        



	Results